DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is response after Ex Parte Quayle Action filed on May 3, 2022. The amendment has been entered.

Response to Amendment
Examiner acknowledges submission of the amendment and arguments filed on May 3, 2022. Claims 1-10 are currently pending in this application. Claim 8 has been amended by the applicant. The examiner withdraws the objections to the specification and drawings due to applicant's amendment. However, new claim objections are raised. A new office action follows.

Specification
The title of the invention has been amended by the Applicant in the response filed on May 3, 2022 and read as follows “A Structurally Improved Current Leakage Interrupter”. The new title is indicative of the invention to which the claims are directed. This new title of the invention is acceptable.

Drawings
The drawings were received on May 03, 2022.  These drawings are acceptable.

Claim Objections
Claim(s) 1, 3-4, and 7-10 are objected to because of the following informalities:  
Claim 1, line 1, “Acurrentleakageinterrupter, comprising”, should be change to - - A current leakage interrupter, comprising - -.
Claim 3, line 1, “wherein thetripdevicecomprises”, should be change to - - wherein the trip device comprises - -.
Claim 3, line 2, “a Lslider, movingcontactarms,and”, should be change to - - a L slider, moving contact arms,  and - -.
Claim 3, line 5, “sideofthelowershell; the actuator”, should be change to - - side of the lower shell; the actuator - -.
Claim 3, line 6, “providedwitha sliding”, should be change to - - provided with a sliding - -.
Claim 3, line 7, “the Lslider; the solenoid assemblydrivesthe L slider”, should be change to - - the L slider; the solenoid assembly drives the L slider - -.
Claim 3, line 10, “holdsontothelockinggroove; oneendofeach moving contact arm isfixedly”, should be change to - - holds on to the locking groove; one end of each moving contact arm is fixedly - -.
Claim 3, line 11, “each movingcontactarm is”, should be change to - - each moving contact arm is - -.
Claim 4, line 1, “interrupter ofclaim3,wherein”, should be change to - - interrupter of claim 3, wherein - -.
Claim 4, lines 3-4, “bobbin issleeved withanelectromagneticcoil;thelinkageshaftisdisposedinsidethe solenoid bobbin; two ends ofthe solenoid springabutagainstaninnerwall of the”, should be change to - - bobbin is sleeved with an electromagnetic coil; the linkage shaft is disposed inside the solenoid bobbin; two ends of the solenoid spring abut against an inner wall of the - -.
Claim 4, line 6, “linkageshaftisconnectedtothe L slider”, should be change to - - linkage shaft is connected to the L slider- -.
Claim 7, line 3, “assembly,andahighvoltagewindingassembly;thering-shaped metal”, should be change to - - assembly, and a high voltage winding assembly; the ring-shaped metal - -.
Claim 7, line 9, “two ends of thelowvoltage”, should be change to - - two ends of the low voltage - -.
Claim 7, line 11, “epoxy resin, theoutershell”, should be change to - - epoxy resin, the outer shell - -.
Claim 7, line 13, “assemblyandthehighvoltageassembly;themetalpinsandthePCBareelectrically”, should be change to - - assembly and the high voltage assembly; the metal pins and the PCB are electrically - -.
Claim 8, line 3, “the ring-shapedmetal”, should be change to - - the ring-shaped metal- -.
Claim 8, line 12, “thefixingribofeach movingcontactarm”, should be change to - - the fixing rib of each moving contact arm - -.
Claim 9, line 1, “interrupter ofclaim8,wherein”, should be change to - - interrupter of claim 8, wherein - -.
Claim 9, line 4, “correspondingpowerlinebyriveting or spot welding”, should be change to - - corresponding power line by riveting or spot welding - -.
Claim 9, line 6, “corresponding movingcontactarm”, should be change to - - corresponding moving contact arm - -.
Claim 10, line 6, “a wire lockingblockthat”, should be change to - - a wire locking block that - -.
Appropriate correction is required.

Examiner’s Note: Applicant is required to carefully review all pending claims for the presence of any similar informalities and to correct them accordingly in order to place the claims in condition for allowance.

Allowable Subject Matter
Claim(s) 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record is considered to teach or suggest the combination of limitations of claim 1. In particular, the limitations “wherein a reverse hook is provided at an inner side of the lower shell at an edge of each pin hole to fix tightly onto a first side of a rear end of a corresponding pin; a second side of the rear end of each pin is extended and bended into a bended portion; a supporting seat is also provided at the inner side of the lower shell at the edge of each pin hole to support the bended portion of the corresponding pin; press strips are provided at an inner side of the upper shell to abut against the respective bended portions of the pins.”
Claims 2 - 10 are allowed by dependence on claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

/ADI AMRANY/Primary Examiner, Art Unit 2836